ACCEPTED
                                                                        03-14-00485-CV
                                                                               4400284
                                                              THIRD COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                   3/6/2015 12:44:45 PM
                                                                       JEFFREY D. KYLE
                                                                                 CLERK
                No. 03-14-00485-CV

                                                        FILED IN
       IN THE THIRD COURT OF APPEALS             3rd COURT OF APPEALS
                AUSTIN, TEXAS                        AUSTIN, TEXAS
                                                 3/6/2015 12:44:45 PM
                                                   JEFFREY D. KYLE
            JOHN REED, JR., Appellant                    Clerk

                          v.
    FARMERS INSURANCE GROUP, Appellee

         On Appeal from Cause No. 259,941-C
   In the 169th District Court of Bell County, Texas

NOTICE OF APPEARANCE AND DESIGNATION OF
 LEAD APPELLATE COUNSEL FOR APPELLEE
       FARMERS INSURANCE GROUP

              Levon G. Hovnatanian
             State Bar No. 10059825
           hovnatanian@mdjwlaw.com
              Christopher W. Martin
             State Bar No. 13057620
              martin@mdjwlaw.com
                  Kevin G. Cain
             State Bar No. 24012371
               cain@mdjwlaw.com
   MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
              808 Travis, 20th Floor
              Houston, Texas 77002
           (713) 632-1700 – Telephone
           (713) 222-0101 – Facsimile
                Michael J. Watson
             State Bar No. 24008246
              watson@mdjwlaw.com
   MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
       16000 N. Dallas Parkway, Suite 800
               Dallas, Texas 75248
           (214) 420-5500 – Telephone
           (214) 420-5501 – Facsimile
TO THE HONORABLE COURT OF APPEALS:
      Comes now the appellee—Farmers Insurance Group—and files this Notice

of Appearance and Designation of Lead Appellate Counsel. The appellee hereby

designates the following individual as its lead appellate counsel:

                             Levon G. Hovnatanian
                          hovnatanian@mdjwlaw.com
                            State Bar No. 10050925
                  MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
                             808 Travis, 20th Floor
                             Houston, Texas 77002
                          (713) 632-1700—Telephone
                          (713) 222-0101—Facsimile
      Christopher W. Martin, Kevin G. Cain, and Michael Watson, whose State

Bar numbers and contact information appear in the signature blocks below, also

represent the appellee in this appeal.

      In conclusion, Farmers Insurance Group respectfully asks the Court to

accept this Notice of Appearance and Designation of Lead Appellate Counsel and

consider Mr. Hovnatanian as its lead appellate counsel.




                                          1
Respectfully submitted,

MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


By: /s/ Levon G. Hovnatanian
  Levon G. Hovnatanian
  State Bar No. 10059825
  hovnatanian@mdjwlaw.com

By: /s/ Christopher W. Martin
  Christopher W. Martin
  State Bar No. 13057620
  martin@mdjwlaw.com

By: /s/ Kevin G. Cain
  Kevin G. Cain
  State Bar No. 24012371
  cain@mdjwlaw.com

808 Travis, 20th Floor
Houston, Texas 77002
(713) 632-1700 – Telephone
(713) 222-0101 – Facsimile

By: /s/ Michael J. Watson
  Michael J. Watson
  State Bar No. 24008246
  watson@mdjwlaw.com

16000 N. Dallas Parkway, Suite 800
Dallas, Texas 75248
(214) 420-5000 – Telephone
(214) 420-5501 – Facsimile

ATTORNEYS FOR APPELLEE
FARMERS INSURANCE GROUP




     2
                     CERTIFICATE OF COMPLIANCE

      This is to certify that this computer-generated notice of appearance and
designation of lead appellant counsel for appellee Farmers Insurance Group
contains 123 words.


                                    /s/ Levon G. Hovnatanian
                                    Levon G. Hovnatanian
                                    Dated: March 6, 2015


                        CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing
Notice of Appearance and Designation of Lead Appellee Counsel has been served
to the individuals listed below, by the method indicated, on this 6th day of March
2015:

      John Reed, Jr., pro se
      715 S. 32nd Street
      Temple, Texas 76501
      (via CM-RRR 7014 1200 0000 7830 1242)


                                     /s/ Levon G. Hovnatanian
                                     Levon G. Hovnatanian




                                        3